ON MOTION
LINN, Circuit Judge.
ORDER
Ameranth, Inc. moves without opposition to remand these appeals due to settlement.
Ameranth states that the parties settled the case and requested an indicative ruling from the district court, pursuant to Fed. R.Civ.P. 62.1, whether the district court would defer, deny, or grant a motion to vacate the underlying judgment if the case were remanded. The district court indicated pursuant to Rule 62.1(a)(3) that it would grant the motion.
Upon consideration thereof,
It Is Ordered That:
(1) The motion is granted. The case is remanded to the district court for further proceedings as may be appropriate.
(2) Any other pending motions in this court are moot.
(3) Each side shall bear its own costs.